Exhibit 10.13.1

 

AMENDMENT NO. 1 TO

SUNOCO PARTNERS LLC

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

This Amendment No. 1 to the Sunoco Partners LLC Directors’ Deferred Compensation
Plan (“Amendment No. 1”) is hereby adopted effective as of January 20, 2004.
Capitalized terms used but not defined herein shall have the same meaning as in
the Plan.

 

WHEREAS, the Board of Directors of Sunoco Partners LLC (the “Company”) have
determined that it is in the best interests of the Company to amend the Sunoco
Partners LLC Directors’ Deferred Compensation Plan (the “Plan”) as provided
herein.

 

NOW THEREFORE, the Company does hereby amend the Plan as follows:

 

Section 1. The current subsection 3.7(a) of the Plan is deleted in its entirety
and replaced with the following text:

 

“3.7 Time of Payment.

 

(a) Election of Benefit Commencement Date. Except as provided in Section 2.2
hereinabove, and in Article VII hereof, all payments of a Participant’s
Voluntary Deferred Compensation Account shall be made at, or shall commence on,
the date selected by the Participant in accordance with the terms of this
Section 3.7. The date of payment or distribution must be irrevocably specified
by the Participant in his or her most recently filed written Voluntary Deferred
Payment Election Form. If the Participant fails to designate a time of payment,
payment shall commence on the later of: (i) the first day of the calendar year
following termination of Board membership; and (ii) the first day following the
six-month anniversary of the termination of Board membership.

 

The Participant may elect to defer the receipt of his or her cash-based
Compensation to:

 

(1) the first day of any calendar quarter, provided such date is at least six
(6) months after the end of the calendar quarter in which the cash-based
Compensation is earned; or

 

(2) the later of: (i) the first day of the calendar year following retirement as
a Director or other termination of Board membership, and (ii) the first day
following the six-month anniversary of retirement as a Director or other
termination of Board membership; or

 

(3) the first day of the calendar year following the date of his or her death.

 

Upon the death of a Participant, prior to the final payment of all amounts
credited to such Participant’s Voluntary Deferred Compensation Account, the
balance of such Voluntary Deferred Compensation Account shall be paid in
accordance with Article V, commencing on the first day of the calendar year
following the year of death.

 

Notwithstanding the foregoing provisions of this Section 3.7, and except as
provided in Article VII, in no event shall any payment or distribution be made
within

 

1



--------------------------------------------------------------------------------

six (6) months of the cash-based Compensation being earned or awarded. The
benefit commencement date may not be later than the third calendar year
following the attainment of mandatory retirement age for Directors.”

 

Section 2. The current subsection 4.5(a) of the Plan is deleted in its entirety
and replaced with the following text:

 

“4.5 Time of Payment.

 

(a) Election of Benefit Commencement Date for Mandatory Deferred Compensation
Account. All payments of a Participant’s Mandatory Deferred Compensation Account
shall be made at, or shall commence on, the date selected by the Participant in
accordance with the terms of this Article IV. The date of payment or
distribution must be specified by the Participant in his or her written
Mandatory Form of Continuing Deferral unless such election is revoked. A
Participant’s revocation must be submitted in writing to the Secretary of the
Company. If the Participant makes a new election with regard to the date of
payment or distribution for mandatorily deferred Compensation, such new election
will apply only prospectively to any additional Restricted Units to be credited
to the Mandatory Deferred Compensation Account. If the Participant fails to
designate a time of payment, payment shall commence on the later of: (i) the
first day of the calendar year following termination of Board membership; and
(ii) the first day following the six-month anniversary of the termination of
Board membership.

 

The Participant may elect to defer the receipt of such Participant’s Board
Restricted Unit Retainer to:

 

(1) the later of (a) the first day of the calendar year following retirement as
a Director or other termination of Board membership; and (b) the first day
following the six-month anniversary of retirement as a Director or other
termination of Board membership; or

 

(2) the first day of the calendar year following his or her death.

 

Upon the death of a Participant, prior to the final payment of all amounts
credited to such Participant’s Mandatory Deferred Compensation Account, the
balance of such Mandatory Deferred Compensation Account shall be paid in
accordance with Article V, commencing on the first day of the calendar year
following the year of death.

 

Notwithstanding the foregoing provisions of this Section 4.5, in no event,
however, shall any payment or distribution be made within the six (6) months of
any quarterly installment of the Board Restricted Unit Retainer being earned.
The benefit commencement date may not be later than the third calendar year
following the attainment of mandatory retirement age for Directors.”

 

Section 3. Except as expressly modified and amended herein, all of the terms and
conditions of the Plan shall remain in full force and effect.

 

Section 4. This Amendment No. 1 shall be governed by, and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without giving
effect to the conflicts of law principles thereof.

 

2